PER CURIAM.
This case is before us on motion that an appeal be granted, under KRS 21.080, from a judgment for $1,500 in favor of the ap-pellee for an injury sustained by him when his motorcycle struck the door, which had been opened by the passenger, of one of appellant’s taxicabs waiting for a red light to change. We conclude that the passenger’s testimony justified submission of the case to the jury.
Finding no prejudicial error and less than $2,500 being involved, the motion for an appeal is overruled and the judgment is affirmed.